Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 9/7/2021 has been received and entered.  Claims 14, 21, 22 and 29 have been amended, claims 1-13, 18-19 and 26 have been cancelled, and claims 32-38 have been added.  
Claims 14-17, 20-25, 27-38 are pending.

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 4/8/2019 was acknowledged, and the election of species was withdrawn.
Newly added claims are dependent claims and are consistent with elected invention previously examined.
Claims 14-17, 20-25, 27-38 are currently under examination.

Priority
This application filed 12/15/2016 is a 371 National stage filing of PCT/US2015/036250 filed 6/17/2015 which claims benefit to US provisional application 62/013743 filed 6/18/2014.
Applicants have not commented on the summary of the priority.
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for "said polymorphisms" is withdrawn.
Amendments to the claims have addressed the basis of the rejection.

Claims 14-17, 20-25, 27-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the limitations of ‘a coverage of 0.5% or greater’ and other ranges is withdrawn.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 20-25, 27-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for coverage range of ‘greater’ is withdrawn.
As noted in Applicant’s comments, upon review page 22 provides for “at coverage levels > 0.5%” which is adequate support for the limitation 0.5% or greater.  While not ipsis verbis ‘greater’, the mathematical illustration provides clear support for the limitation.

Claims 14-17, 20-25, 27-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amendment for the range of 
For the term ‘thousands or more’ a search of the specification identifies that ‘thousand*’ appears four times, and none of them are associated with the number of polymorphic sites in the mapped reads as recited in the claim.  It is acknowledged that the specification provides of hundreds of thousands of SNPs exist (page 11 of the specification) and thousands to millions of sequencing reactions can be run in parallel using NGS (page 7 of the specification), however it does not appear to provide the limitation for the number of polymorphic sites that would be present in any genome as broadly set forth, nor for the number expected to be in 0.5% of any given genome as required of the claims.
For the requirement of where the polymorphic site is located, a search of the term ‘proximity’ finds literal support four times.  Generally, the specification provides for “We consider pairs of SNPs within close physical proximity of each other where a base has been observed.” and appears to provide for any range, but no specific separation.  At pages 21-22 in Example 2, the specification provides for “Each sample was compared to itself and to the other three at the same coverage level using SNP pairs separated by 1 to 50 Kb and by sampling pairs by 100 Kb windows” and appears to support SNPs present in humans that can be analyzed but does not support the claims as a whole for any genome, and for non-human genomes 0.5% of a genome as set forth in claim 14.  Dependent claims fail to resolve the issue, and are included in the basis of the rejection because they require the limitations of claim 14.
More clearly providing specific ranges or sample sources consistent with the ranges supported by the specification would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

is withdrawn.  
Claim analysis
Claim 14 has been amended, and still is generally directed to a method for determining the relatedness of genomic sequences based on comparing sequences and using linkage disequilibrium of polymorphisms to determine if the sequences detected are related or not.  More specifically, the claims have been amended to recite 0.5% or greater ‘of the genome’ and requires that the read data represents a first and second sample, and that ‘thousands or more polymorphic sites’ are mapped.
With the amendments, the claims still are directed to a method where a sample are compared using polymorphisms to determine the presence of LD and calculating LLR for pairs of polymorphisms, and aggregating LLRs for pairs to determine the relatedness of two samples.  Dependent claims have minor amendments for consistency to changes in claim 14 and set forth more details about the source of the data and what is analyzed, and amended to be consistent with the use of ‘aggregate LLR’ as set forth in the independent claim.  As noted previously, the use of LLR and its aggregation in the final step of determination of relatedness it is noted that this is illustrated in Fig 3, and detailed at page 16 of the specification.
For step 1 of the 101 analysis, the claims are directed to a statutory category as the method for obtaining and analyzing sequence reads.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining and comparing sequences representing polymorphisms to obtain linkage disequilibrium information/values if present in the data.  Claim 14 requires determining  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts to the extent that the claims require calculating a score and correlating the score to relatedness of two samples.  The claim has been amended in prosecution to recite ‘by massively parallel sequencing’ and now requires 0.5% or greater of a genome, and provides a level of amount and complexity of the data that is required and used in the analysis steps.  
Given the amount of sequence information provided, and the particular calculations required for LD LLR for each of the thousand or more polymorphic sites, given the evidence of record, this does not appear to be a process that can be performed on paper or in one’s mind.  Accordingly, the claim appears to be patent eligible under analysis of step 2A.

Response to Applicant’s arguments
As noted above, Examiner agrees with Applicant’s position that the steps of the claim in view of the amendments cannot be performed in one’s mind.  Accordingly, the rejection is withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As indicated previously, the closest art of record is Li et al (Gen Res 2009) which provides evidence that SNPs can be detected using MPS techniques and that samples can be compared, however provide that sequencing depth plays a role in particular in providing usable reads and ability to assess or distinguish between true SNPs or methodological errors that are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.